


110 HR 2164 IH: Medicare Ambulance Payment Extension

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2164
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. McNulty (for
			 himself, Mr. Reynolds,
			 Mr. Allen,
			 Mr. Pickering, and
			 Mr. English of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for an extension of increased payments for ground ambulance services
		  under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Ambulance Payment Extension
			 Act.
		2.Extension of
			 increased Medicare payments for ground ambulance servicesSection 1834(l)(13) of the Social Security
			 Act (42 U.S.C. 1395m(l)(13)) is amended—
			(1)in subparagraph
			 (A), in the heading, by striking In general and inserting
			 For the second half of
			 2004 and for 2005 and 2006;
			(2)by redesignating
			 subparagraph (B) as subparagraph (C);
			(3)by inserting the
			 following after subparagraph (A):
				
					(B)For 2008 and
				2009After computing the rates with respect to ground ambulance
				services under the other applicable provisions of this subsection, in the case
				of such services furnished on or after January 1, 2008, and before January 1,
				2010, the fee schedule established under this section shall provide that the
				rate for the service otherwise established, after application of any increase
				under paragraphs (11) and (12), shall be increased by 5
				percent.
					;
				and
			(4)in subparagraph
			 (C), as redesignated by paragraph (2)—
				(A)in the heading, by
			 striking Application of
			 increased payments after 2006 and inserting
			 No effect on subsequent
			 periods; and
				(B)by adding at the
			 end the following new sentence: The increased payments under
			 subparagraph (B) shall not be taken into account in calculating payments for
			 services furnished after the period specified in such
			 subparagraph..
				
